Citation Nr: 1759736	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-10 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back condition, to include degenerative arthritis of the spine.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active military service with the United States Army from March 1969 to November 1971.  This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In support of his appeal, the Veteran testified before the undersigned Veterans Law Judge in September 2013. The hearing transcript has been associated with the file and has been reviewed.

In February 2014 and January 2017, the Board remanded the case for further development. In February 2014, the Board requested that the RO obtain treatment records related to the Veteran's service connection claims. Additionally, the Board requested that the RO contact the Social Security Administration (SSA) to obtain records concerning the Veteran's disability benefits adjudication. The available requested records, including SSA records, were obtained and made part of the Veteran's file. In the January 2017 remand directive, the RO was ordered to obtain a supplemental medical opinion to discuss the etiology of the Veteran's claimed back condition. A supplemental medical opinion was obtained in April 2017.  


FINDINGS OF FACT

1. While the Veteran was treated for an acute lumbar strain in service, the weight of the evidence shows that it likely resolved without residuals or sequelae before his separation.

2. The Veteran's current back disability, degenerative arthritis of the lumbar spine, did not manifest in service, within the one-year presumptive period, and is not etiologically related to such service.


CONCLUSION OF LAW

The criteria for service connection for a low back condition, to include degenerative arthritis of the spine, have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1137 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

A. Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Presumptive Service Connection

Presumptive service connection may be granted for "chronic diseases" if the disease manifests to a compensable degree within service or within the presumptive period of one year after separation.  38 C.F.R. § 3.307(a)(3) (2017). Degenerative arthritis, a form of arthritis, is categorized as a chronic diseases under 38 U.S.C. § 1101; 38 C.F.R. § 3.309 (a).  If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).

The Veteran contends that his current back condition, degenerative arthritis of the lumbar spine, is related to his service. See September 2013 Hearing Transcript. He testified that he went to Kerrville VA Medical Center in May of 1972, 6 months after separation from service, to seek treatment for back pain. The Veteran testified that he continued to be seen by private physicians for his back condition in the 1970's and 1980's; however, he noted that these physicians had either died or retired resulting in his inability to obtain any treatment records from these encounters. The Veteran's spouse, who married him in 1987, testified that she would often administer Icy-hot, Ben-gay, and cold/hot packs at all hours of the night to help her husband get comfortable. The Veteran acknowledged injuring his back in 2007 when he fell off the roof of a four-story building. He received workman's compensation disability payments from his employer as a result of the fall. 

The Veteran's representative argues that the Veteran's current back condition is the result of his in-service back injury. See October 2017 Appellate Brief. The Representative contends that the Veteran's service treatment records document treatment of a low back injury in service and that his continued treatment for the condition post-separation warrants a grant of service connection for the low back disability.

As a preliminary matter, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 C.F.R. § 3.304 (b) (2017). In this case, because the Veteran's February, 1968 enlistment examination was normal, without notation of a back disability, he is presumed to have entered service in sound condition.

While a June 1969 service treatment record indicates that the Veteran presented with low back pain with a self-reported onset of "one year" prior, the Board finds that the notation does not serve to affirmatively establish that the Veteran had a pre-existing back condition prior to entry onto active duty, particularly in light of the normal induction examination.

With respect to first element (1) in a claim for service connection, a current disability, the Veteran has a current low back disability. During a May 2009 VA examination, the Veteran reported experiencing pain in his lower back and right buttocks which occurred 11 or 12 times per month, which lasts for 3 to 4 days, with pain travelling down his legs. He described the pain as burning, aching, sharp, and cramping. The examiner noted slight loss of motion, tight para-spinal, and a normal neurological examination. X-ray results confirmed a diagnosis of minimal to degenerative diffuse lumbar spondylosis (degenerative arthritis) with minimal L5-S1 degenerative disc disease (degenerative disc disease).

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the evidence reveals that the Veteran suffered an acute low back strain while in service.

Between March 1969 and 1971, the Veteran sought treatment for intermittent lower back pain on several occasions.  Treatment records indicate that his range of motion was wood and that there was no back spasm. A September 1970 treatment note revealed that x-rays were negative for any spine abnormality. In November 1970, the Veteran complained of low back pain after he jumped from a bunk. He was placed on light duty with no heavy lifting for one month. The Veteran eventually returned to full-duty without restrictions. The Veteran's separation examination dated in November 1971 revealed no abnormality concerning the Veteran's spine or any aggravation of the Veteran's pre-existing "chronic low back pain" condition.  In a Report of Medical History dated that same month, the Veteran affirmatively denied any current "back trouble of any kind."  

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current low back disability is etiologically related to service.

While the Veteran sustained an acute low back strain injury in service, there is no probative evidence that it resulted in a permanent disability. Rather, the evidence showed that the injury resolved and that he returned to full duty. The evidence of record indicates that the Veteran's spine was considered normal at his November 1971 separation examination and the Veteran denied any current back trouble and endorsed that "[t]here has been no change in my medical condition." See November 1971 Service Treatment Records.

Social Security Administration (SSA) records from July 2009 indicated that the Veteran was denied disability benefits  for his bilateral shoulder impingement, cervical spondylosis, and stenosis. The SSA records were absent for any thoracolumbar spine disability. The decision highlighted that although the Veteran presented with limitations caused by his symptoms, the evidence did not show that he was unable to work due to his medical conditions.

In the April 2017 VA Addendum Opinion, the examiner opined that it was less likely than not that the Veteran's current thoracolumbar disability, degenerative arthritis, was less likely than not related to the back pain, acute back strain, reported in service. He noted that the Veteran's in-service acute lumbar strain resolved without restriction by the Veteran's separation from service. The examiner reviewed the Veteran's service treatment records noted documentation of several sick call visits for complaint of lower back pain. He found that the Veteran was diagnosed with acute lumbar stain in September 1970 after jumping form a top buck. He was treated for this condition without residuals or sequelae. His separation physical was conducted in November 1971 and was silent for a complaint of lower back pain. The Veteran did not complain of lower back pain until March 2007 after he fell from approximately 40 feet while working security in Baghdad, Iraq, which was over 35 years after separating from the military. The examiner also noted that the Veteran stated to his treating physician that his injuries were being covered through Worker Compensation.

While the Board has fully considered the Veteran's testimony, he does not have the medical expertise to offer an etiology opinion for his low back condition. Jandreau v. Nicholson, F.3d 1372 (Fed. Cir. 2007) at 1377.

The weight of the evidence is against the claim.  While the Veteran was treated for low back pain in service, at service separation there was no residual disability.  While the Veteran later sought service connection for a back condition in 1972, he failed to report to a scheduled VA exam.  Moreover, while he asserted treatment at a VA facility, efforts to obtain record of such treatment were unsuccessful.  Thereafter, there is an absence of treatment for a low back disability for many years.  When the Veteran was seen again for medical treatment, it was in regards to an on the job injury.  There is no medical evidence of record which supports a positive etiology opinion by a medical professional relating the Veteran's current low back disability, degenerative arthritis, to his service. Therefore, service connection on a direct basis in not warranted.

As for service connection on a presumptive basis, there is no evidence of record, aside from the Veteran's self-report, that the he sought treatment for a back condition within one year of separation. More significantly, there is no x-ray evidence showing arthritis of the spine within the first post-service year.  He did not complain of or seek treatment for a low back disability until over 35 years after discharge after he fell 40 feet and injured himself during his security detail in Iraq. The VA attempted to obtain record from the Southwest Texas Veterans Health Care System. A memorandum of their unavailability was produced and made part of the Veteran's claims file. See March 2014 Medical Treatment Record. Furthermore, the record indicates that the Veteran failed to appear for a February 1972 VA examination for his back. No further documentation of a thoracolumbar disability is found in the record until March 2009 private treatment records, which indicated an injury during employment. Since the Veteran's degenerative arthritis did not manifest to a compensable degree within one year of separation, service connection on a presumptive basis for chronic conditions under § 3.307 is not warranted.

II. DUTY TO ASSIST

The Veteran submitted lay statements concerning what he perceives to be a failure of the VA to provide adequate assistance in the adjudication of his claim. See November 2014 Correspondence; July 2017 Correspondence; October 2017 Correspondence. The Board will address his relevant contentions below.

First, the Veteran contends that the October 17, 2014 SSOC is unfounded as it did not review the statements he submitted in October 21, 2014. The Board notes that it is required to consider all arguments raised by claimants in a liberal manner for purposes of determining whether they raise issues on appeal; however, the Court of Appeals for Veterans Claims (Court) has held that the Board is not required to discuss all of the evidence of record, but rather it must discuss the relevant evidence. See Robinson v. Mansfield, Vet. App. 545, 552 (2008); citing Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). Furthermore, the Veteran was afforded a hearing before the undersigned VLJ so he could raise any contentions involving his claim.

The Board has considered all of the Veteran's statements in reference to his low back condition; however, his claim remains denied as the weight of the evidence is against the claim. 

Second, the Veteran contends that he was not offered a VA examination for his back condition. The record indicates that he was offered a VA examination for his back in 1972 and he failed to appear. He was subsequently offered an in-person VA examination in May 2009, and pursuant to a January 2016 Board remand, was afforded an April 2017 addendum opinion in order to provide an etiology opinion on the his lumbar spine disability. The examiner of the addendum opinion reviewed the Veteran's claims file and gave a detailed conclusion involving the Veteran's pre-service chronic back pain, in-service acute back strain, and post-service degenerative arthritis.

Third, the Veteran states that his SSA records and 1972 treatment records from the Kerrville VA Medical Center were not part of his record for review. The Board notes that the RO has made several efforts to obtain treatment records but there is no indication that they exist. The May 1972 treatment records from Kerrville, Texas VA Hospital were requested, but no records from the facility were found after search and a memo regarding their unavailability was added to the file. See April 2014 VA Memo. Social Security Administration records from the Veteran's disability benefits adjudication, in relevant part, were obtained and added to the file. Also, VA treatment records between 2011 and 2014 from Corpus Christi were obtained and added to the file.

The Board notes that the record includes several instances of returned mail between January and March 2017. However, the record indicates that the Disabled American Veterans have represented him since November 2016 and there is no indication that notice was not received by his representative. In fact, the Veteran's filed an appellate brief in support of his claim. Also, the Veteran's April 2017 request for his March 2017 Notification letter was processed and the records he requested were forwarded to him. See April 2017 FOIA/Privacy Act Request. Therefore, the Board finds that there are currently no deficits involving notice to the Veteran.

Finally, while not relevant to his current claim, the Veteran contends he has outstanding SSA records involving a foot disability. See July 2017 Correspondence. The Board granted service connection for a bilateral foot condition in January 2017. There was nothing in the record to suggest that there were outstanding SSA records, aside from the February 2014 SSA denial that is currently part of his record.. As the Veteran's February 2014 SSA denial was reviewed involving the Veteran's reported medical history surrounding his reported back pain, the Board finds that any outstanding SSA records involving his feet is harmless error and not prejudicial to the Veteran. C.F.R. §20.1102.





ORDER

Service connection for a back condition, to include degenerative arthritis of the spine, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


